        Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 1 of 46




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :       3:CR-16-312

             v.                           :     (JUDGE MANNION)1

MARK COOK,                                :

             Defendant                    :

                                MEMORANDUM

        Presently before the Court are three Motions to Suppress Evidence (Docs.

120, 127 & 167), filed by Defendant Mark Cook through his former counsel,

Attorney Bill Ruzzo. Cook’s Request for a Franks Hearing, (Doc. 119), was

granted. The pending motions have been fully briefed, and bifurcated suppression

hearings were held on January 8, 2020 and March 11, 2021. As such, the motions

are now ripe for disposition.



   I.       PROCEDURAL HISTORY

        On October 25, 2016, a grand jury returned a multi-count Indictment against

Defendant Cook in connection with his alleged involvement in drug trafficking and

interstate prostitution. The indictment charged Defendant Cook with six criminal




      This case was reassigned to the undersigned United States District Court
        1

Judge following the passing of the Honorable James M. Munley.
         Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 2 of 46




counts, including one count of conspiracy to commit sex trafficking by force and

coercion, three counts of sex trafficking by force and coercion, possession with

intent to distribute heroin, and attempted witness tampering. (Doc. 1). On

December 20, 2016, Defendant Cook was charged in a Superseding Indictment

that added one count of sex trafficking by force and coercion, one count of

attempted sex trafficking by force and coercion, one count of conspiracy to

distribute cocaine, one count of wire fraud, and altered the time frame for the

attempted witness tampering charge. (Doc. 42). On October 31, 2017, a Second

Superseding Indictment charged Defendant Cook with an additional count of sex

trafficking by force and coercion. (Doc. 97). It also changed the time period for the

possession with intent to distribute charge and specified that at least five victims

were involved in the conspiracy to commit sex trafficking charge. (Doc. 101).

         On July 24, 2018, Defendant Cook was subsequently charged in a Third

Superseding Indictment. (Doc. 179). The Third Superseding Indictment added

three new victims to the conspiracy count, one new overt act, three new sex

trafficking counts, a new charge of transporting an individual in interstate

commerce for purposes of prostitution, a new charge of persuading an individual

to travel in interstate commerce to engage in prostitution, and two new drug counts.

(Id.).




                                          2
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 3 of 46




     More recently, on May 14, 2019, a Fourth Superseding Indictment was

charged against Defendant Cook that further extended the time frame for the

conspiracy count. (Doc. 233).

     On February 2, 2018, Defendant Cook filed a motion for a Franks hearing,

along with a brief in support thereof, with respect to the FBI’s search of his

residence on October 14, 2016. (Docs. 119, 119-1). The Government then filed a

brief in opposition on February 13, 2018. (Doc. 121). Next, on February 6, 2018,

Defendant Cook filed a motion to suppress evidence seized from his person and

rental vehicle by Taylor, Pennsylvania, police on March 28, 2015. (Docs. 120, 120-

1). The Government filed a brief in opposition on February 20, 2018, to which

Defendant Cook filed a reply on April 13, 2018. (Docs. 122, 142).

     Defendant Cook filed a second motion to suppress, as well as a supporting

brief, on March 16, 2018 in relation to the evidence seized from the search of his

cellphone. (Docs. 127, 128). Defendant Cook filed a supporting supplemental

attachment on March 19, 2018, and the Government filed a brief in opposition on

April 9, 2018. (Docs. 129, 135). Defendant Cook subsequently filed a reply brief

on May 18, 2018. (Doc. 157). Then, on July 6, 2018, Defendant Cook filed an

additional motion to suppress evidence and a Franks hearing request with respect

to the search of his cellphone. (Doc. 167). The Government filed a brief in




                                        3
         Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 4 of 46




opposition on August 17, 2018 and Defendant Cook filed a reply on September 19,

2018. (Docs. 187, 193).

         On January 8, 2020, the Honorable James M. Munley held a suppression

hearing on the defendant’s motions that arose from the March 28, 2015 traffic stop.

(Doc. 273). Upon the passing of Judge Munley, the undersigned subsequently held

on March 11, 2021, the second half of the bifurcated proceeding, the Franks

hearing, regarding the search warrant of Cook’s residence, (Doc. 355), bringing

this case to its present procedural posture. 2

         The trial in this case has been scheduled to being on June 14, 2021. (Doc.

334).



   II.       FINDINGS OF FACT 3

         During the suppression hearing held on January 8, 2020, the Court heard

testimony from the following witnesses called by the Government: Officer Brian



         The court afforded both parties the opportunity to file supplemental briefs
         2

by March 26, 2021, regarding the March 11, 2021 Franks hearing. However, no
additional briefs were filed. The court also notes that the transcript from the March
11, 2021 hearing has been filed. (Doc. 366).
       3
         When ruling on a motion to suppress, the trial judge takes on the role of
fact finder and thus “is responsible for assessing the credibility of the testifying
witnesses, weighing the evidence, and reaching any ‘inferences, deductions and
conclusions to be drawn from the evidence.’” United States v. Cole, 425 F. Supp.
3d 468, 473 (W.D. Pa. 2019) (quoting United States v. Harris, 884 F. Supp. 2d
383, 387 n.2 (W.D. Pa. 2012)).

                                          4
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 5 of 46




Holland, of the Taylor, Pennsylvania, Police Department (“Officer Holland”); and

Detective Sheryl Turner, of the Lackawanna County District Attorney’s Office

(“Detective Turner”). At the March 11, 2021 Franks hearing, three witnesses

testified, namely, Heather Keith, Kathleen Healey, and FBI Agent McMillen. Two

exhibits were admitted at the second hearing, namely, defendant Exhibit #1,

McMillen’s Affidavit, and defendant Exhibit #2, copies of FaceBook instant

messages between Cook and Healey. The Court, having found these witnesses to

be credible, makes the following factual findings based on their testimony, the

evidence admitted at the suppression hearings, and the parties’ briefs and

supporting exhibits.

      Officer Holland testified that on March 28, 2015, he was assigned to the

Taylor Police Department’s 10 P.M. to 6 A.M. shift as a patrol officer. (Doc. 273, at

5). During his shift, Officer Holland was in uniform and operated a marked patrol

cruiser. (Id.) At approximately 3:00 A.M., Officer Holland observed a vehicle

travelling without its tail lamps illuminated, in violation of Section 4302 of the

Pennsylvania Motor Vehicle Code. (Id. at 6, 8). Officer Holland then initiated a

traffic stop of the vehicle at the intersection of South Keyser Avenue and Union

Street, which was a high-risk road. (Id. at 5, 10).

      Officer Holland observed two people inside of the vehicle and notified the

operator, identified as Defendant Cook, of the reason for the stop. (Id. at 5-6, 8).

                                          5
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 6 of 46




Officer Holland then asked for Defendant Cook’s license and registration and

learned that he was operating a rental vehicle. (Id. at 8-9). Officer Holland further

discovered that Defendant Cook had come from a nearby strip club known as the

Diamond Club. (Id. at 9). Due to numerous drug arrests that occurred there, regular

contact with gang members that frequented the establishment, and intelligence

gathered by Pennsylvania State Police regarding the club, Officer Holland

considered the Diamond Club to be a high-crime location. (Id. at 9-10).

      As Officer Holland interacted with Defendant Cook, he used his flashlight to

look inside of the rental vehicle. (Id. at 9). According to Officer Holland, he was

searching the interior for weapons as a safety precaution. (Id.) Officer Holland then

observed a bag of suspected marijuana on the floor of the vehicle, located directly

behind the driver’s seat. (Id. at 10-11). Based on this observation, Officer Holland

requested backup law enforcement assistance. (Id.)

      After Officer Zuby arrived at the scene, Officer Holland requested that

Defendant Cook step out of the vehicle. (Id. at 11). Officer Holland testified that he

made this request in order to recover the bag of marijuana that he had seen and

to make sure that Defendant Cook was not carrying any weapons. (Id. at 12).

Defendant Cook did not immediately comply with Officer Holland’s request; when

he did exit the vehicle, however, Officer Holland noticed Defendant Cook reach in

the area of his waistband. (Id.) Based on this behavior, Officer Holland drew his

                                          6
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 7 of 46




gun, secured Defendant Cook in handcuffs, and showed him the suspected bag of

marijuana that he observed. (Id., at 12, 38).

      Officer Holland subsequently conducted an initial search of Defendant

Cook’s person and discovered a L.G. cellphone with a red case and approximately

$2,500 in United States currency. (Id. at 12-13). Officer Holland also requested to

search Defendant Cook’s vehicle, to which Cook consented. (Id. at 14). Officer

Holland and Officer Zuby then proceeded to search the passenger compartment

of the vehicle, followed by the trunk. In the trunk of the car, the officers located

approximately $900.00 in counterfeit currency and three additional cellphones.

(Id.) Upon discovering these phones, Officer Holland asked if they belonged to

Defendant Cook. (Id. at 15). In reference to the red phone that Officer Holland had

initially seized from his person, Defendant Cook confirmed that just that one device

was his personal cellphone. (Id.)

      Although Officer Holland asked Defendant Cook for consent to search the

red cellphone, Defendant Cook did not provide it. (Id. at 16, 28-29). While

attempting the place the red cellphone in airplane mode, Officer Holland

inadvertently took several photos with the device, including a screenshot of its

locked homepage. (Id. at 16-18, 29-30). After the traffic stop was completed,

Officer Holland contacted Detective Turner about conducting a forensic analysis

of Defendant Cook’s cellphone. (Id. at 20). Officer Holland was unable to

                                         7
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 8 of 46




immediately apply for a search warrant of the cellphone, however, Detective

Turner informed him that the available extraction software, known as Cellebrite,

was incapable of penetrating the device’s security features without the actual

passcode. (Id. at 20, 56-57).

      During the January 8, 2020 suppression hearing, Detective Turner also

provided expert witness testimony regarding the search and data extraction of

Defendant Cook’s cellphone. (Id. at 55). Detective Turner stated that Defendant

Cook’s cellphone was equipped with a knock lock, which was similar to a pattern

code. (Id. at 56). When Officer Holland initially contacted her regarding the

cellphone on or around March 30, 2015, Turner could not perform a lock bypass

extraction with the Cellebrite software she possessed at the time. (Id.) She

explained that other law enforcement agencies in the area were also unable to

bypass the cellphone’s lock feature, as they all had access to the same software

as Detective Turner. (Id. at 56-57).

      Cellebrite subsequently released a software update that included a lock

bypass for the make and model of Defendant Cook’s cellphone. (Id. at 57). Upon

obtaining the software update, Detective Turner contacted Officer Holland about

the development. (Id.) Shortly thereafter, on May 20, 2015, Detective Turner

received and executed a search warrant that authorized the data extraction of

Defendant Cook’s cellphone. (Id.)

                                       8
          Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 9 of 46




          According to the extraction report, three photos were taken with Defendant

Cook’s cellphone at approximately 5:15 A.M., eastern standard time, on March 28,

2015. (Id. at 63). Detective Turner also stated that a screenshot of the cellphone’s

locked homepage had been taken at approximately 5:16 A.M., eastern standard

time, the same day. (Id. at 64-65). Detective Turner testified, however, that the

phone still had the ability to take photos while it was locked. (Id. at 67). Even though

the phone could take photos, Detective Turner explained that this feature did not

allow access to the cellphone’s locked contents. (Id.) Detective Turner further

confirmed that the device was locked when the screenshot was taken and that the

text messages received after the cellphone’s seizure remained unread. (Id. at 64-

65).



   III.     LEGAL STANDARD

          The court has jurisdiction over Defendant Cook’s motions to suppress under

18 U.S.C. §3231. A criminal defendant brings a motion to suppress evidence under

Federal Rule of Criminal Procedure 12(b)(3)(C), in an effort “to show that evidence

against him or her was unconstitutionally obtained.” U.S. v. Hernandez, 2015 WL

5123924, at *4 (M.D. Pa. 2015). Protection against unreasonable searches and

seizures is enshrined in the Fourth Amendment, which states:

          The right of the people to be secure in their persons, houses, papers,
          and effects, against unreasonable searches and seizures, shall not be
                                            9
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 10 of 46




     violated, and no warrants shall issue, but upon probable cause,
     supported by oath or affirmation, and particularly describing the place
     to be searched, and the persons or things to be seized.

     U.S. Const. amend. IV.

     “The Fourth Amendment, like the other Amendments contained in the Bill of

Rights, imposes direct limitations on the actions that may be taken by the Federal

Government.” Adams v. Springmeyer, 17 F.Supp.3d 478, 490 (W.D. Pa. 2014)

(citing McDonald v. City of Chicago, 561 U.S. 742, 753–55 (2010)). The Fourth

Amendment’s purpose is to “safeguard the privacy and security of individuals

against arbitrary invasions” by the government. Camara v. Mun. Ct. of S.F., 387

U.S. 523, 528 (1967). For purposes of the Fourth Amendment, a search “occurs

when an expectation of privacy that society is prepared to consider as reasonable

is infringed.” United States v. Jacobsen, 466 U.S. 109, 113 (1984). In order to

establish standing under the Fourth Amendment to challenge a search, a

defendant must show a “reasonable expectation of privacy” in the place or thing

searched. Rakas v. Illinois, 439 U.S. 128, 132 n.1 (1978).

     If standing is established, then the court examines the search warrant or lack

thereof. The burden of persuasion depends on whether or not there was a warrant

that authorized the search. See Hernandez, 2015 WL 5123924, at *4. Further, the

Supreme Court regards exclusion of evidence as an “extreme sanction” that

“should be ordered only on a case-by-case basis and only in those unusual cases

                                       10
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 11 of 46




in which exclusion will further the purposes of the exclusionary rule,” which center

on deterring police misconduct. U.S. v. Leon, 468 U.S. 916, 918 (1984).

      The Fourth Amendment lays out four requirements of a valid warrant. The

warrant must: 1) be based on probable cause; 2) be supported by a sworn affidavit;

3) describe particularly the place of the search; and 4) describe particularly the

persons or things to be seized. Groh v. Ramirez, 540 U.S. 551, 557 (2004).

      “The Fourth Amendment requires that a search warrant be supported by

probable cause, and ‘[e]vidence seized pursuant to a search warrant that is not so

supported may be suppressed.’” U.S. v. Rivera, 524 Fed.Appx. 821, 825 (3d Cir.

2013) (citation omitted).

      The district court conducts only a deferential review of the initial probable

cause determination made by the magistrate [judge] regarding a search. U.S v.

Stearns, 597 F.3d 540, 554 (3d Cir. 2010) (citing Illinois v. Gates, 462 U.S. 213,

236, 103 S.Ct. 2317 (1983)). “The role of a reviewing court is not to decide probable

cause de novo, but to determine whether ‘the magistrate [judge] had a substantial

basis for concluding that probable cause existed.’” Id. (citation omitted). In order

for the reviewing court to make this determination, it “must consider the totality of

the circumstances, ‘and need not conclude that it was more likely than not’ that the

evidence sought was at the place described.” Rivera, 524 Fed.Appx. at 825

(citation omitted). “If a substantial basis exists to support the magistrate [judge]’s

                                         11
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 12 of 46




probable cause finding, [the court] must uphold that finding ....” Stearns, 597 F.3d

at 554. In evaluating a search warrant application, “the magistrate [judge] must

‘make a practical, common-sense decision whether, given all the circumstances

set forth in the affidavit ... there is a fair probability that contraband or evidence of

a crime will be found in a particular place.’” Id. (citation omitted). A search warrant

can be issued even when supported by an affidavit which does not contain direct

evidence linking the crime with the place to be searched. Id. “Probable cause can

be, and often is, inferred from ‘the type of crime, the nature of the items sought,

the suspect’s opportunity for concealment and normal inferences about where a

criminal might hide [evidence].’” Id. (citation omitted). “[T]he resolution of doubtful

or marginal cases in this area should be largely determined by the preference to

be accorded to warrants.” U.S. v. Jones, 994 F.2d 1051, 1055 (3d Cir. 1993)

(citation omitted).

      Generally, “the burden of proof is on the defendant who seeks to suppress

evidence.” U.S. v. Johnson, 63 F.3d 242, 245 (3d Cir. 1995) (citation omitted).

“However, once the defendant has established a basis for his motion, [], the burden

shifts to the government to show that the search or seizure was reasonable.” Id.

(citation omitted).

      The court’s “role is not to make [its] own assessment as to whether probable

cause existed”, “[r]ather, [it is] constrained to determine only whether the affidavit

                                           12
         Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 13 of 46




provides a sufficient basis for the decision the magistrate judge actually made.”

Jones, 994 F.2d at 1057. Thus, the district court’s limited role is to determine if the

four corners of the affidavit in support of the search warrant provided “the

magistrate judge with a substantial basis on which to conclude that evidence of a

crime would be found in the defendant[’s] residence[].” Id. at 1055.



   IV.     DISCUSSION

         As mentioned supra, Defendant Cook has filed the following pre-trial

motions: (1) a motion to suppress evidence seized from Defendant Cook’s person

and rental vehicle by Taylor, Pennsylvania, Police on March 28, 2015, (Doc. 120);

(2) a motion to suppress evidence seized from the search of Defendant Cook’s

cellphone, (Doc. 127); (3) a motion to suppress evidence and a Franks hearing

request related to the search of Defendant Cook’s cellphone (Doc. 167); and (4) a

motion for a Franks hearing related to the FBI’s search of his residence on October

14, 2016, (Doc. 119). Defendant Cook’s motions to suppress contend that his

Fourth Amendment rights were violated when Officer Holland unlawfully initiated a

pretextual stop of his vehicle, conducted a search of his person and vehicle without

valid consent, and tampered with his cellphone without obtaining a search warrant.

Defendant Cook additionally asserts that requesting a search warrant of his




                                          13
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 14 of 46




cellphone fifty-one (51) days after it was seized unreasonably infringed upon his

possessory interests protected by the Fourth Amendment.

     Defendant Cook’s Franks motion alleges that the affidavit of probable cause

supporting the search warrant for his residence in Scranton, PA, contained

reckless misstatements and material omissions.

     The Court will address each issue in turn.

     A. Motion to Suppress Evidence Seized from Defendant Cook’s
        Person and Rental Car

     In his first motion to suppress evidence, Defendant Cook seeks to suppress

all evidence seized by the Taylor Police Department on March 28, 2015. Defendant

Cook’s motion rests on the claim that the initial traffic stop was unlawful and that

he never validly consented to a search of the rental vehicle. 4 The Government

responds that, as the arguments in Defendant Cook’s motion fail, the suppression

of evidence is not warranted.

         1. Officer Holland lawfully stopped and detained Defendant Cook.

     Defendant Cook’s motion alleges that police engaged in an illegal traffic stop

of his rental vehicle, as the car’s taillights were in working order when Officer



     4  Defendant Cook’s motion additionally seeks to suppress all evidence
allegedly obtained through a warrantless search of his cellphone. (Doc. 120, at 3).
As the Second Motion to Suppress Evidence Seized from Defendant Cook’s
Cellphone, (Doc. 167), more thoroughly addresses similar claims, the Court will
consider this argument infra.
                                       14
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 15 of 46




Holland pulled him over. (Doc. 120, at 2; Doc. 120-1, at 4). Defendant Cook further

argues that Officer Holland exceeded the original scope of the stop and was more

concerned with discovering contraband than investigating whether a traffic

violation had occurred. (Doc. 142, 6-7). The Government contends that the issue

is not whether Defendant Cook’s rental vehicle had functioning taillights, but rather

whether he had them turned on. (Doc. 122, at 6). The Government also submits

that a police officer need only have reasonable, articulable suspicion that a traffic

violation occurred in order to justify a traffic stop. (Id. at 4).

      As discussed supra, the Fourth Amendment prohibits “unreasonable

searches and seizures.” U.S. Const. amend. IV. “A traffic stop is a ‘seizure’ within

the meaning of the Fourth Amendment, ‘even though the purpose of the stop is

limited and the resulting detention quite brief.’” U.S. v. Delfin-Colina, 464 F.3d 392,

396 (3d Cir. 2006) (quoting Delaware v. Prouse, 440 U.S. 648, 653 (1979)).

Further, “[i]t is well-established that a traffic stop is lawful under the Fourth

Amendment where a police officer observes a violation of the state traffic

regulations.” United States v. Moorefield, 111 F.3d 10, 12 (3d Cir. 1997). “[A]ny

technical violation of a traffic code legitimizes a stop, even if the stop is merely

pretext for an investigation of some other crime.” United States v. Mosley, 454 F.3d

249, 252 (3d Cir. 2006); United States v. Lewis, 672 F.3d 232, 237, 56 V.I. 871,




                                            15
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 16 of 46




879 (3d Cir. 2012) (“[P]retextual traffic stops supported by reasonable suspicion

do not run afoul of the Fourth Amendment.”).

     Upon review, the Court finds that the evidence presented at the January 8,

2020 Suppression Hearing supports the Government’s position. Officer Holland

credibly testified that he stopped Defendant Cook’s vehicle on the basis that it did

not have its taillights illuminated, in violation of the Pennsylvania Motor Vehicle

Code. 5 (Doc. 273, at 8). Regardless of whether or not they were actually

operational, Officer Holland’s dashcam footage clearly shows that the rental

vehicle’s taillights were not turned on while Defendant Cook was driving or when

he was pulled over. (Doc. 273, at 8; Gov. Ex. 1, at 3:07:54-3:08:19; Gov. Ex. 2).



     5 Section 4302 of the Pennsylvania Motor Vehicle Code, which governs the
periods for requiring lighted lamps, provides:

     (a) General Rule.--The operator of a vehicle upon a highway shall
         display the lighted head lamps and other lamps and illuminating
         devices required under this chapter . . . at the following times:
            (1) Between sunset and sunrise.
            (2) Any time when the operator cannot discern a person or
            vehicle upon the highway from a distance of 1,000 feet due to
            insufficient light or unfavorable atmospheric conditions, including
            rain, snow, sleet, hail, fog, smoke or smog.
            (3) Any time when the vehicle's windshield wipers are in
            continuous or intermittent use due to precipitation or atmospheric
            moisture, including rain, snow, sleet or mist.
     (b) Signal lights.--Stop lights, turn signals and other signaling devices
     shall be lighted as prescribed in this title.

     75 Pa. Stat. and Cons. Stat. Ann. §4302 (emphasis added).
                                       16
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 17 of 46




Accordingly, as Officer Holland had “probable cause to believe that a traffic

violation occurred,” his stop of Defendant Cook’s rental vehicle was reasonable

under the Fourth Amendment. See Whren v. United States, 517 U.S. 806, 810

(1996); Moorefield, 111 F.3d at 12.

      Although Officer Holland initiated a valid traffic stop, the Court recognizes

Defendant Cook’s argument that “a seizure that is lawful at its inception can violate

the Fourth Amendment if its manner of execution unreasonably infringes interests

protected by the Constitution.” Illinois v. Caballes, 543 U.S. 405, 407 (2005).

Indeed, “[i]f a seizure or detention is extended beyond what was authorized by the

initial reasonable suspicion or probable cause, that extended seizure is

unconstitutional absent additional reasonable suspicion of criminal activity.” Davila

v. N. Reg'l Joint Police Bd., 370 F. Supp. 3d 498, 514 (W.D. Pa. 2019) (citing

Rodriguez v. United States, 575 U.S. 348 , 350 (2015) (“[A] police stop exceeding

the time needed to handle the matter for which the stop was made violates the

Constitution's shield against unreasonable seizures.”); see also United States v.

Givan, 320 F.3d 452, 458 (3d Cir. 2003) (“[A]n officer who develops a reasonable

articulable suspicion of criminal activity may expand the scope of an inquiry beyond

the reason for the stop and detain the vehicle and its occupants for further

investigation. . .”).




                                         17
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 18 of 46




      Here, Defendant Cook alleges that, based on his repeated visual inspection

of the interior of the vehicle with his flashlight, Officer Holland exceeded the scope

of the traffic stop by turning it into an investigatory stop. (Doc. 142, at 6-7).

Defendant Cook further avers that, because Officer Holland “had by no means

determined the existence of any contraband through plain view,” he developed a

fabricated reasonable suspicion to escalate the stop. (Id. at 7-9).

      Based on the evidence of record, the Court is not persuaded by the

Defendant’s arguments. Officer Holland testified that, as a matter of safety, he

looked inside the rental vehicle with his flashlight while speaking to Defendant

Cook. (Doc. 273, at 9, 11). Contrary to Defendant Cook’s position, this does not

constitute an intrusive detour from the purpose of the stop that would run afoul of

the Fourth Amendment. See Rodriguez v. United States, 575 U.S. 348, 357, 135

S. Ct. 1609, 1616 (2015) (“Highway and officer safety are interests different in kind

from the Government’s endeavor to detect crime in general or drug trafficking in

particular.”). Further, by using a flashlight to observe the interior of Defendant

Cook’s vehicle, Officer Holland did not infringe on any constitutionally protected

interest. See Texas v. Brown, 460 U.S. 730, 739-40 (1983) (holding that an officer

illuminating the inside of an automobile with a flashlight and changing his position

to better observe the interior, “which may be viewed from outside the vehicle by




                                         18
        Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 19 of 46




either inquisitive passersby or diligent police officers,” did not implicate the

defendant’s Fourth Amendment rights).

        Moreover, when Officer Holland observed a bag of suspected marijuana on

the floor of the vehicle, he was entitled to expand to scope of the initial stop for

further investigation of criminal activity. See Givan, 320 F.3d at 458. Officer

Holland’s observation was bolstered by the fact that, once Officer Zuby arrived at

the scene, he immediately stated, “bag of weed on the ground”, and directed his

fellow officer to where it was located. (Doc. 273, at 12, Gov. Ex. 1 at 3:12:02). After

exiting the vehicle, Defendant Cook even acknowledged that he was able to see

the bag of marijuana that Officer Holland showed him inside the vehicle, which

undermines the argument that it was not within plain view. (Id. at 3:14:14).

Therefore, the Court finds that Officer Holland did not impermissibly exceed the

scope of the traffic stop without a reasonable, particularized suspicion that

Defendant Cook had also violated narcotics laws.

        Since the initial traffic stop and continued detention of Defendant Cook was

lawful under the Fourth Amendment, the suppression of evidence is not warranted

here.

          2. Officer Holland had probable cause to search Defendant Cook’s
             rental vehicle.

        Defendant Cook’s suppression motion also challenges the constitutionality

of the search of his rental vehicle. (Doc. 120-1, at 4). The Government argues that
                                          19
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 20 of 46




the warrantless search of his vehicle was justified based on Defendant Cook’s

consent and under the automobile exception to the warrant requirement. (Doc.

122, at 10-11).

     Warrantless searches of automobiles are generally per se unreasonable

under the Fourth Amendment. U.S. v. Givan, 320 F.3d 452, 459 (3d Cir. 2003);

Katz v. United States, 389 U.S. 347, 357 (1967). It is well settled, however, “that

one of the specifically established exceptions to the requirements of both a warrant

and probable cause is a search that is conducted pursuant to consent.”

Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973). For a warrantless search

to be valid on this basis, “[t]he government must prove that consent was ‘freely

and voluntarily given’ and not mere acquiescence to ‘a claim of lawful authority.’”

United States v. Byrd, 388 F.Supp. 3d 406, 412 (M.D. Pa. 2019,) aff'd, 813 F. App’x

57 (3d Cir. 2020) (citing United States v. Price, 558 F.3d 270, 277-78 (3d Cir.

2009)).

     Relatedly, “[t]he automobile exception permits vehicle searches without a

warrant if there is ‘probable cause to believe that the vehicle contains evidence of

a crime.’” United States v. Donahue, 764 F.3d 293, 299-300 (3d Cir. 2014)

(citations omitted). “If there is a ‘fair probability’ that evidence of a crime or

contraband would be found in a vehicle, then probable cause to search the vehicle

exists.” Byrd, 388 F. Supp. 3d at 413–14 (M.D. Pa. 2019) (citing Donahue, 764

                                        20
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 21 of 46




F.3d at 301). “Whether probable cause exists is an objective determination based

on the totality of the circumstances present at the time of the search.” Id.

(citing United States v. Williams, 413 F.3d 347, 353 n.6 (3d Cir. 2005)). “If probable

cause justifies the search of a lawfully stopped vehicle, it justifies the search of

every part of the vehicle and its contents that may conceal the object of the search.”

United States v. Ross, 456 U.S. 798, 825 (1982).

      Here, upon questioning Defendant Cook in relation to the traffic stop, Officer

Holland testified that he observed a bag of marijuana on the floorboard of the

vehicle’s backseat. (Doc. 273, at 11). After Defendant Cook eventually exited the

vehicle, Officer Holland stated, “obviously you don’t mind if I look in the rest of your

car?” (Id., Gov. Ex. 1 at 3:15:52). Defendant Cook, while in restraints, subsequently

responded, “I don’t mind at all.” (Id. at 3:15:54). Upon seeing the marijuana in plain

view, however, Officer Holland testified that he believed he had probable cause to

search the vehicle even without receiving Defendant Cook’s consent. (Id. at 14).

      After careful review, regardless of whether the warrantless search of the

rental vehicle was justified based on Defendant Cook’s permission, the Court finds

that Officer Holland conducted a valid search of the vehicle pursuant to the

automobile exception. Once Officer Holland observed the bag of suspected

marijuana in plain view on the floor of the rental vehicle, he developed probable

cause to search the vehicle for further evidence of illegal narcotics. See Donahue

                                          21
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 22 of 46




764 F.3d at 300 (holding that if a warrantless search is valid under the automobile

exception, law enforcement is also justified in opening bags contained in the

vehicle’s trunk). The fact that Officer Holland was also aware that Defendant Cook

had come from an establishment that he considered to be a high crime location,

namely, the Diamond Club, further objectively supports his probable cause

determination.

     Accordingly, the Court finds that the Government has met its burden of

showing that suppressing the evidence obtained as a result of the warrantless

search of Defendant Cook’s rental vehicle6 is not warranted.

         3. The Search Warrant authorizing a search of Defendant Cook’s
            cellphone was supported by probable cause.

     Next, Defendant Cook argues that the evidence seized from a search of his

cellphone should be suppressed based on alleged defects in the search warrant’s



     6
        The Court notes that Defendant Cook appears to contest, for the first time,
the validity of the search of his person in his reply brief. (Doc. 142, at 10-15).
Specifically, Defendant Cook challenges the necessity of placing him in handcuffs
upon exiting the vehicle and alleges violations of the standards for a Terry frisk.
(Id.) Notwithstanding any procedural issues involving waiver, the Court finds
Defendant Cook’s argument to be without merit. Even if Officer Holland exceeded
the scope of an initial Terry pat down, any items recovered would have been
inevitably discovered during a search of Defendant Cook’s person incident to a
lawful arrest, which occurred shortly thereafter. See United States v. Herrold, 962
F.2d 1131, 1140 (3d Cir. 1992) (“[T]he inevitable discovery doctrine . . . permits
the introduction of evidence that inevitably would have been discovered through
lawful means, although the search that actually led to the discovery of the evidence
was unlawful.”) (emphasis in original).
                                         22
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 23 of 46




supporting affidavit of probable cause. (Doc. 120, at 2-3; Doc. 120-1, at 2-3). A

district court conducts only a deferential review of the initial probable cause

determination made by the Magistrate Judge regarding a search. U.S v. Stearns,

597 F.3d 540, 554 (3d Cir. 2010) (citing Illinois v. Gates, 462 U.S. 213, 236 (1983)).

Indeed, “[t]he role of a reviewing court is not to decide probable cause de novo,

but to determine whether ‘the magistrate [judge] had a substantial basis for

concluding that probable cause existed.’” Id. (citation omitted). “If a substantial

basis exists to support the magistrate [judge's] probable cause finding, [the court]

must uphold that finding . . . .” Id.

      Doubtful or marginal cases should be “largely determined by the preference

to be accorded to warrants.” Id. (citation omitted). In evaluating a search warrant

application, “the magistrate [judge] must ‘make a practical, common-sense

decision whether, given all the circumstances set forth in the affidavit . . . there is

a fair probability that contraband or evidence of a crime will be found in a particular

place.’” Id. (citation omitted). A search warrant can be issued even when supported

by an affidavit which does not contain direct evidence linking the crime with the

place to be searched. Id. “Probable cause can be, and often is, inferred from ‘the

type of crime, the nature of the items sought, the suspect's opportunity for

concealment and normal inferences about where a criminal might hide

[evidence].’” Id. (citation omitted).

                                          23
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 24 of 46




      Mindful of the deferential standard of review, the Court finds that the search

warrant application provided the issuing magistrate judge with a substantial basis

for concluding that a search of Defendant Cook’s cellphone would elicit evidence

of a crime. For example, the supporting search warrant papers detailed how a bag

of suspected marijuana was observed in plain view on the floor of Defendant

Cook’s rental car, how a search of Defendant Cook’s person resulted in the seizure

of large amounts of currency and other controlled substances, and how the

discovery of four cellphones supported the allegation that Defendant Cook was

engaged in the business of drug distribution. (Doc. 122, at 18-39).

      Accordingly, Defendant Cook’s probable cause challenge is without merit.

The Court therefore concludes that the evidence obtained from the search of

Defendant Cook’s cell phone is not subject to suppression based on any purported

deficiencies in the search warrant.7


      7
       In a separate motion, Defendant Cook requests a hearing pursuant to
Franks v. Delaware, 438 U.S. 154 (1978), related to the search warrant for his cell
phone. (Doc. 167). Under Franks, a defendant is entitled to a hearing if he makes
a substantial preliminary showing that an officer knowingly and intentionally made
a false statement in a search warrant affidavit, with reckless disregard for the truth,
and that the challenged statement was necessary to support a finding of probable
cause. 438 U.S. at 155-56. As relevant here, Defendant Cook argues that Officer
Holland engaged in the following conduct to unlawfully secure the search warrant
for the cellphone: (1) falsely stated that he seized a cellphone from Defendant
Cook’s person, instead of from the rental vehicle where the cellphones were found;
and (2) made material omissions regarding his lack of knowledge as to whom the
cellphones in the vehicle belonged. (Doc. 167-1, at 11-30). Defendant Cook further
claims that Officer Holland lied about the location of the seized evidence in order
                                         24
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 25 of 46




      B. First Motion to Suppress Evidence Seized from Defendant Cook’s
         Cellphone

      In his next motion to suppress, Defendant Cook claims that the lapse of time

between the seizure of his cellphone on March 28, 2015, and the request for a

search warrant on May 20, 2015, was unreasonable under the Constitution. (Doc.

127, at 1). Specifically, Defendant Cook asserts that the fifty-one-day delay

improperly infringed upon his possessory interests as protected under the Fourth

Amendment. (Doc. 128, at 2). In response, the Government attributes the delay in

obtaining a search warrant to the cellphone’s security features and the need to

procure special software in order to extract its data. (Doc. 135, at 8). Based on the

fact that police did not have access to this extraction software at the time the cell

phone was seized, Defendant Cook’s diminished possessory interest in his phone

while incarcerated, and the small nature of the Taylor Police Department, the

Government further argues that the delay was justified. (Id.)


to create a false nexus between Defendant Cook and the phones found within the
rental vehicle. (Id. at 25).
      Despite these arguments, Officer Holland testified that, during the initial
search of Defendant Cook’s person, he discovered a black L.G. cellphone with a
red case. (Doc. 273, at 13). Upon retrieving this cellphone from Defendant Cook’s
person, he placed it on the trunk of the rental vehicle. (Id. at 14). As the search
progressed, and three other cellphones were found, Officer Holland testified that
Defendant Cook subsequently referred to the first, red cellphone as his personal
device. (Id. at 15). Moreover, the evidence information sheet from when Officer
Holland entered the seized items into evidence clearly stated that he recovered
the cellphone at issue from Defendant Cook’s person. (Doc. 187, at 25). Therefore,
the Court holds that relief pursuant to Franks is unwarranted here.
                                         25
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 26 of 46




      As explained by the United States Supreme Court, “a seizure reasonable at

its inception because based upon probable cause may become unreasonable as

a result of its duration . . . .” Segura v. U.S., 468 U.S. 796, 812 (1984). In

considering whether a delay was reasonable, the court should weigh the “nature

and quality of the intrusion on the individual’s Fourth Amendment interests against

the   importance   of   the   governmental     interests   alleged   to   justify   the

intrusion.” United States v. Place, 462 U.S. 696, 703 (1983). No bright-line rule

exists, however, for when a seizure becomes constitutionally unreasonable. United

States v. Carey, 2020 WL 59607, at *2–3 (M.D. Pa. Jan. 6, 2020).

      Upon balancing Defendant Cook’s possessory interest in his cellphone with

the Government’s interest in its seizure, the Court does not find that the fifty-one-

day delay in applying for a search warrant was unreasonable. Defendant Cook’s

possessory interest in the cellphone was minimal, as he was incarcerated

immediately after its seizure, remained in prison during the full period of its

retention, and had no right to physically possess the cellphone while he was in

prison. The fact that Defendant Cook did not request the cellphone’s return during

the contested fifty-one-day period further undermines his position that he had a

substantial possessory interest in the item. See United States v. Stabile, 633 F.3d

219, 235-36 (3d Cir. 2011) (noting the defendant’s possessory interest in his

computer hard drives was not substantial when he did not ask for their return drives

                                         26
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 27 of 46




until eighteen months after their seizure); United States v. Johns, 469 U.S. 478,

487 (1985) (defendants who “never sought return of the property” cannot argue

that the delay adversely affected their Fourth Amendment rights); United States v.

Burgess, 576 F.3d 1078, 1097 (10th Cir. 2009) (delayed search not unreasonable

because the defendant had “not identified any prejudice from the delay and the

only readily apparent concern is that [defendant] was temporarily denied access

to his property.”).

      Additionally, although Defendant Cook seemingly alleges that the

Government was not diligent in pursuing its investigation, the Court is not

persuaded by this contention. (Doc. 128, at 7-10; Doc. 157, at 15-22). Detective

Turner testified that as of March 30, 2015, when Officer Holland initially contacted

her about performing a search of Defendant Cook’s cellphone, her department did

not have access to software that could bypass the cellphone’s lock code. (Doc.

135, at 8; Doc. 273, at 56). Upon receiving updated software that allowed for

information to be extracted from the cellphone, however, Detective Turner

promptly notified Officer Holland of this development. (Doc. 273, at 20-21, 57-58).

Within two days of being contacted by Detective Turner, Officer Holland applied

for the search warrant for the cellphone. (Id.)




                                         27
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 28 of 46




      Accordingly, the Court concludes that the search of the cellphone fifty-one

days after its seizure was reasonably timely under the circumstances and will

therefore deny Defendant Cook’s motion to suppress on this ground.

      C. Second Motion to Suppress Evidence Seized from Defendant
         Cook’s Cellphone

      In the second motion to suppress evidence seized from his cellphone,

Defendant Cook alleges that police officers violated his Fourth Amendment rights

by conducting a warrantless search of his cellphone. (Doc. 167). The Government

contests that they had access to the contents of the cellphone at the time of the

traffic stop, let alone the ability to bypass the phone’s security system before

obtaining a search warrant. (Doc.187, at 12-15).

      Pursuant to Riley v. California, 573 U.S. 373, 386 (2014), police must

generally obtain a search warrant prior to searching a cellphone seized from an

individual who has been arrested. Here, Defendant Cook asserts that Officer

Holland ran afoul of this mandate when, without a warrant, he searched the

contents of the cellphone until he accidentally locked himself out of the device.

(Doc. 167-1, at 5-6). Defendant Cook also avers that Officer Holland personally

utilized the cellphone, as evidenced by the fact that several photographs were

taken on the device following its seizure. (Id.). Defendant Cook additionally submits

that, based on a screen shot taken on the cellphone, law enforcement tampered



                                         28
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 29 of 46




with the device in an attempt to access its information without a warrant or his

consent. (Id. at 6-7).

      Upon careful review, the Court finds that the evidence of record belies

Defendant Cook’s allegations. Testimony from the January 8, 2020 suppression

hearing revealed that Officer Holland requested Defendant Cook’s permission to

search the cellphone at issue, which Defendant Cook denied. (Doc. 273, at 16).

Officer Holland further explained:

      When [Defendant Cook] refused consent, I brought the phone over to
      the table where I kept the rest of the evidence. At the time the practice
      for these phones was to place them in airplane mode so they could not
      be remotely accessed by a third party compromising the evidence on
      that phone. Airplane mode blocked that signal. I was trying to do that
      on the phone, which I was not familiar with.

      (Id. at 16-17).

      Officer Holland also denied that he intentionally took photos with the device;

to the contrary, his testimony shows that he inadvertently took photos with the

cellphone while attempting to secure it in airplane mode. (Id. at 17-18).

Additionally, Officer Holland testified that, prior to obtaining a search warrant for

the device, he did not gain access to its contents, look through its photo gallery or

call logs, or see anything other than the phone’s home screen. (Id. at 18, 49-50).

      The testimony of Detective Turner further supports the Government’s

arguments. As recounted supra, Detective Turner indicated that, based on its

make and model, it was impossible to access Defendant Cook’s cellphone without
                                         29
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 30 of 46




its passcode. (Id. at 56). It was not until Cellebrite released a software update that

law enforcement had the ability to bypass the cellphone’s lock feature. (Id.). The

data extracted from Defendant Cook’s cellphone also substantiates Officer

Holland’s testimony that he did not review its text message history, as the

evidentiary log demonstrates that all text messages received after the traffic stop

were unread. (Id. at 65-66). Moreover, given the cellphone’s lock feature, Detective

Turner confirmed that the device was locked at the time the screenshot of its home

screen was taken. (Id. at 65).

      Defendant Cook’s counsel did not present evidence to refute the testimony

of either Officer Holland or Detective Turner at the suppression hearing with

respect to their handling of the cellphone; specifically, that law enforcement did not

have access to, or otherwise attempt to access, the data stored in Defendant

Cook’s phone without first obtaining a warrant. The fact that Officer Holland

inadvertently took photos with Defendant Cook’s cellphone does not support the

conclusion that he bypassed its security features or otherwise was privy to its

contents. Therefore, the Court is not persuaded by the unsubstantiated allegation

that the Government performed an illegal search of Defendant Cook’s cellphone

under the Fourth Amendment.




                                         30
        Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 31 of 46




        Since the Court concludes that the Government did not search Defendant

Cook’s cellphone prior to obtaining a valid search warrant, the Court declines to

suppress the evidence obtained as a result of its forensic examination.

        D. Motion for a Franks Hearing related to the search warrant for
           Defendant’s Cook’s Residence

        Defendant Cook, through Attorney Ruzzo, also filed a Motion for a Franks

Hearing regarding the October 14, 2016 search of his residence in Scranton,

Pennsylvania. (Doc. 119). Specifically, Defendant Cook alleges that the Affiant on

the Affidavit of Probable Cause (the “Affidavit”), FBI Special Agent Shawn B.

McMillen (“Agent McMillen”), intentionally and/or recklessly made certain false

statements and material omissions in order to secure the search warrant of his

residence. (Doc. 119-1, at 2). Defendant Cook further argues that any statements

and evidence seized as a result of the search of his residence should be

suppressed. (Id.). The Government responds that Defendant Cook’s motion cherry

picks    words    and   phrases    out   of   context   and   generally    rests   on

mischaracterizations of the evidence and minor inconsistencies. (Doc. 121, at 2).

        The Court conducted a Franks hearing on March 11, 2021. A hearing

pursuant to Franks v. Delaware, 438 U.S. 154 (1978), is held to determine whether

a police officer made false statements in an affidavit used to obtain a search

warrant that yields incriminating evidence.



                                         31
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 32 of 46




     Specifically, as the court in U.S. v. Briggs, 2021 WL 915940, *5 (E.D. Pa.

March 10, 2021), recently explained:

     Pursuant to Franks v. Delaware, criminal defendants may challenge the
     veracity of factual representations made in an affidavit upon which a
     magistrate [judge] relied in issuing a warrant. 438 U.S. 154, 172 (1978). In
     order to overcome the general presumption of validity attendant to search
     warrant affidavits and compel an evidentiary hearing, the defendant must
     make a “substantial preliminary showing” that the affidavit contained false
     statements of material fact made knowingly or with reckless disregard for the
     truth. United States v. Yusuf, 461 F.3d 374, 383 (3d Cir. 2006). The
     defendant must predicate their attack on “more than a mere desire to cross
     examine.” Franks, 438 U.S. at 171. These allegations must be supported by
     accompanying offers of proof, such as sworn affidavits “or otherwise reliable
     statements of witnesses.” Id. Mere allegations of negligence or error fall short
     of a substantial preliminary showing. See Franks, 438 U.S. at 165. The
     defendant must challenge the affiant’s state of mind, and allege that the
     affidavit contains intentional falsehoods or statements that the “officer has
     obvious reasons to doubt,” or omissions of fact that “any reasonable person
     would want to know.” See Yusuf, 461 F.3d at 383 (citing Wilson v. Russo,
     212 F.3d 781, 783 (3d Cir. 2000)).

      “Even if the defendant makes this requisite showing, no hearing is required

if, after the allegedly false material is stricken from the affidavit, there remains a

sufficient basis for finding probable cause.” Id. (citing Franks, 438 U.S. at 172). If

the defendant is afforded a Franks hearing, he must “prove, by a preponderance

of the evidence: (1) that the affiant knowingly and deliberately, or with a reckless

disregard for the truth, made false statements or omissions that create a falsehood

in applying for a warrant; and (2) that such statements or omissions were material,

or necessary, to the probable cause determination.” Id. (quoting Yusuf, 461 F.3d

at 383 (citing Sherwood v. Mulvihill, 113 F.3d 396, 399 (3d Cir. 1997)). “If the
                                         32
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 33 of 46




defendant meets this burden, ‘the Fourth Amendment requires that…the fruits of

the search [be] excluded to the same extent as if probable cause was lacking on

the face of the affidavit.’” Id. (quoting Franks, 438 U.S. at 155-56).

      In his Franks motion, Defendant Cook raises four (4) points of contention

with Agent McMillen’s averments in his Affidavit. Specifically, Defendant Cook

argues that Agent McMillen:


   • (1) Falsely stated that Defendant Cook forced confidential witness #1 (“CW
     #1”) into prostitution when she arrived in Wilkes Barre in April of 2015, as
     Defendant Cook had been jailed since his arrest by Taylor Pennsylvania
     Police on March 28, 2015.
         o The Government responds that there was no intentional or reckless
           falsehood/omission in the Affidavit, as Agent McMillen truthfully
           disclosed the substance of CW #1’s interview statements to the U.S.
           Magistrate Judge. The Affidavit further provided that Defendant Cook
           had been arrested on March 28, 2015 and subsequently imprisoned.
   • (2) Failed to inform the U.S. Magistrate Judge that CW #1 was either lying
     or mistaken when she claimed that Defendant Cook forced her into
     prostitution, kept her money, and gave her drugs. Defendant Cook argues
     that he could not have engaged in such conduct while incarcerated, and that
     phone conversations when he was in Lackawanna County Prison between
     him and CW #1 (to which Agent McMillen had access) refute these
     contentions. Specifically, Defendant Cook asserts that he discouraged CW
     #1 from using drugs and that her conduct did not suggest that she was not
     free to leave him. Defendant Cook similarly argues that “CW #1’s visit and
     conversation with [him]” belies her statement that Defendant Cook forced her
     to perform oral sex on him.




                                         33
  Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 34 of 46




        o The Government notes that Defendant Cook fails to mention how CW
          #1 advised Agent McMillen that Heather Keith8 had recruited her to
          work as a prostitute for Defendant Cook.
        o The Government additionally argues that Agent McMillen had not
          listened to Defendant Cook’s prison phone calls with CW #1 prior to
          drafting the Affidavit, but that the contents of some conversations
          between them (as well as between Defendant Cook and Ms. Keith)
          nonetheless show how he intimidated and exerted control over her.
        o The Government submits that Defendant Cook has not offered
          anything specific to refute CW #1’s statement regarding oral sex.
          Even if this statement had been removed from the Affidavit, the
          Government contends that it would not have impacted the U.S.
          Magistrate Judge’s finding of probable cause.
• (3) Recklessly disregarded the truth of, or intentionally misled the U.S.
  Magistrate Judge regarding, the statements of confidential witness #2 (“CW
  #2”). In particular, Defendant Cook challenges the Affidavit’s portrayal of the
  following statements made by CW #2, which he claims were either taken out
  of context or contradicted by the records of their conversations: that she
  started to work as a prostitute for Defendant Cook because she was
  “basically homeless” and he took advantage of her situation; that Defendant
  Cook was a “vicious person”; that she did not feel free to leave Defendant
  Cook; and that Defendant Cook pressured her to recant her statement to law
  enforcement that Defendant Cook had assaulted her. Defendant Cook also
  points to certain inconsistencies in CW #2’s statements, which purportedly
  go toward CW #2’s “credibility and reliability,” in support of his argument that
  Agent McMillen intentionally included false information in the Affidavit.
        o The Government answers that Defendant Cook’s argument is
          meritless, as the cherry-picked excerpts of the conversations that he
          cites to do not contradict CW #2’s descriptions. The Government again
          submits that even if the challenged statements were excised, the
          Affidavit would still be supported by probable cause.
• (4) Recklessly disregarded the truth of confidential witness #3’s (“CW #3”)
  statement that she feared retribution from Cook, who had exploited her drug
  addiction to get her to work as a prostitute for him. In support, Defendant
  Cook points to conversations between him and CW #3 that demonstrated his
   8
       Heather Keith also worked as a prostitute for Defendant Cook.
                                      34
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 35 of 46




     efforts to prevent her from using drugs and to encourage her to seek
     treatment.
          o The Government argues that the conversations Defendant Cook
            references are ultimately consistent with CW #3’s other statements in
            the Affidavit; namely, that Defendant Cook sometimes fed the
            addictions of the women that worked for him, and other times
            discouraged them when such addictions interfered with the women’s
            work.

     At the March 11, 2021 Franks hearing, the first witness to testify for the

defendant was Heather Keith.9 Keith met Cook in the beginning of 2015 when she

was working as a prostitute on Backpage.com and Cook reached out to her on the

website. She then had a relationship with Cook in February and March of 2015.




     9
        At the March 11, 2021 hearing, the defendant was represented by his new
and 5 appointed counsel, Stephanie Cesare, Esq. The defendant’s initial witness
     th

he sought to call at the hearing was Kristen Strouse, who allegedly would have
testified that some of the averments made against Cook in McMillen’s October 14,
2016 Affidavit of Probable Cause in support of the Search Warrant for Cook’s
house were not true. Strouse was purportedly CW #3 identified in the Affidavit at
pages 23-24, 27, D Ex. 1, and was alleged to be one of Cook’s prostitutes who he
paid only with cocaine and was allegedly subjected to physical force and threats
of force from Cook. Defendant claimed that Strouse would have disputed some of
the averments in the Affidavit if she was interviewed by investigators and that she
was known to investigators. The government objected to allowing Strouse testify
arguing that her testimony was not relevant because she did not provide any
information to agents and that by the time McMillen found out where Strouse was,
he had already submitted his Affidavit. The court granted the government’s motion
and did not permit Strouse to testify since she was not specifically mentioned in
the Affidavit and she was not interviewed by McMillen for his Affidavit. Thus, the
court concluded that Strouse was not a relevant witness for the Franks hearing
and that even if references to CW #3 were removed from the Affidavit, there was
still overwhelming evidence of probable cause for issuance of the search warrant
based, in part, on the witnesses who McMillen did interview.
                                         35
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 36 of 46




Eventually, Cook was arrested and incarcerated. Keith was later interviewed by

agents, including McMillen, regarding a man named Thurman Stanley who Keith

had worked for as a prostitute. At the time of her interview in about March of 2016,

Keith was incarcerated in Susquehanna County Prison. Keith told agents that she

had worked as a prostitute for about 10 years prior to her relationship with Cook,

and that she and another girl named Lindsey Baxter worked for Stanley.

      Keith was then shown a photo of Cook and she identified him. Keith told the

agents that Cook was a good friend of hers and that she had a sexual relationship

with him. Keith stated that she was with Cook in 2015 when he was arrested for

possession of MDMA, molly, when they were leaving the Diamond Strip Club in

Taylor, Pennsylvania. Keith also told agents that she and another female went to

Connecticut with Cook to gamble. At the time of the trip, Keith had an

advertisement on Backpage.com to be an escort under the name Tiffany, and that

while she was in Connecticut she performed two “out-calls.” She told agents that

Cook did not know about her out-calls.

     When Keith was not in prison she communicated with Cook by texting him

from her cell phone and he would text her back, and by using FaceBook instant

messenger. During the time she was in prison, Keith would call Cook on the

telephone.




                                         36
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 37 of 46




     Keith also told agents about her relationship with Cook as well as about

Lindsey Baxter. She told agents that Baxter only knew Cook about one day, which

was the night before Cook was arrested at the Diamond Club.

     Keith stated that when she met with agents in March 2016 during her

incarceration at Susquehanna County Prison, she did not believe that the agents

made any promises to her to say certain things or to cooperate with them.

     As his second witness, Cook called Kathleen Healey. Healey first met Cook

when she worked with him in about 2006 at a telemarketing company, I.M.S.

Eventually, Healey had a sexual relationship with Cook. Sometime after their

relationship ended, Cook became incarcerated, and Healey was interviewed by

agents in about September of 2016, as part of the investigation into Cook. At the

time of her interview, Healey had bruising, swelling and abrasions on her face, and

she told agents that Cook had caused her injuries. She told agents that she had

known Cook for about 13 years but she did not tell agents that she knew him as a

drug dealer. Rather, Healey told agents that she knew Cook from working with him

and then from “hooking up with him”, i.e., having a sexual relationship with him.

Healey stated that she did not tell agents that she knew Cook was a pimp since

about May of 2016. However, she indicated that since June 1, 2016, she told

agents that Cook was her pimp. She also told agents that on May 3, 2016 she and

Cook began to message each other on FaceBook.com. Healey then told agents

                                        37
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 38 of 46




that on May 17, 2016, she had a falling out with her family and met Cook at the

Mohegan Sun Casino and, that she stayed with him at the Casino’s hotel. Healey

told agents that it was during their stay at the Casino hotel that Cook asked her to

work as a prostitute for him. She said that Cook took advantage of her

circumstances since she was homeless at that time and needed a place to stay.

     On June 1, 2016, Healey stated that she started to work as a prostitute for

Cook. Healey also told agents that she never wanted to be a prostitute before

being one for Cook and that she did not want to work as a prostitute, but she felt

that it was her only option at the time. Further, Healey stated that Cook knew she

did not want to be a prostitute. Healey told agents that Keith also worked as a

prostitute for Cook as well as Jacqueline Parker Graham and Kristen Strouse.

     Additionally, Healey told agents that none of the females were allowed to

keep any of the proceeds they received from prostitution and that Cook insisted

they give all their money to him. She told agents that Cook supplied her with drugs

on occasion and that he paid one installment of her child support payments. Healey

also told agents that Cook made numerous false promises about taking care of the

money she made working for him for the future.

     Healey further told agents that Graham was addicted to cocaine and that

Cook paid her for her prostitution activity with cocaine to fuel her addiction, and

that Strouse was addicted to heroin and that Cook paid her with heroin to fuel her

                                        38
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 39 of 46




addiction. However, Healey did not tell agents that Cook only paid Strouse with

heroin, and she did not know if Cook paid Keith for working as a prostitute. Healey

advised agents that Keith was Cook’s girlfriend, that she was a heroin and crack

addict, and that Cook would not let Keith use these two drugs, but that Cook gave

Keith molly on occasion.

     Healey further elaborated on Cook’s activities and told agents she was with

Cook when he bought heroin, cocaine and crack from two men in Dickson City,

PA. Healey also detailed how the rooms were rented out for prostitution activities

conducted for Cook as well as the different hotels she worked out of, and how the

prostitution activities were carried out. She told agents about who supplied the

money to run the prostitution activities, about how all of the business operation

was paid for, and the details of how the operation was run.

     On September 3, 2016, and into the next morning, Healey told agents that

after she informed Cook she did not want to be a prostitute for him any longer, they

had an argument and that he assaulted her by smothering her with a pillow,

bruising her face, and choking her until she was unconscious. After this incident,

Healey left for the Red Carpet Inn and packed her belongings. Cook then arrived

at the Inn and Healey stated that Cook attempted to have sex with her in hopes

that she would not report the assault incident to law enforcement. Healey then left

the Inn and went to her mother’s Scranton house. However, Healey did not go

                                        39
     Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 40 of 46




immediately to the police or to the hospital for treatment. Rather, she went to the

GCMC hospital in Scranton on September 5, 2016, for treatment and she met with

an officer and filed assault charges against Cook. Healey told agents that this was

the only time Cook assaulted her but she saw him grab his other prostitutes. She

also indicated to agents that she never felt free to leave Cook because he was a

“vicious person.”

     Healey allowed agents to view her cell phone and her advertisements from

Backpage.com, and allowed them to view her FaceBook pages in which she had

conversations with Cook. She admitted that after Cook assaulted her she

continued to have communications with Cook on FaceBook.

     As his final witness, Cook called FBI Agent McMillen to testify. McMillen

verified his October 14, 2016 Affidavit of Probable Cause which was marked as D

Ex. 1. Prior to signing his Affidavit, he interviewed Healey, Parker and Tammy

Speaks. McMillen was aware of an interview with Baxter but he did not interview

her. He also had an email from the Groton Township police stating that Cook, Keith

and another person were stopped in the Connecticut Township. He also reviewed

two FaceBook accounts of Cook and two accounts of Healey before he filed his

Affidavit. In particular, McMillen reviewed conversations between Cook and Healey

in their FaceBook accounts and, the records of their conversations were marked




                                        40
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 41 of 46




as D Ex. 2. McMillen may have also reviewed Healey’s cell phone prior to drafting

his Affidavit.

      In one FaceBook conversation between Cook and Healey, McMillen averred

in his Affidavit that Cook was trying to get Healey to recant her statement about

the assault incident. He also admitted that on September 20, 2016, Healey sent a

message to Cook asking him if he found her driver’s license and Cook responded

“no love.” McMillen stated that he copied some excerpts from the FaceBook

accounts between Healey and Cook and included them in his Affidavit but that he

did not include all of the messages, including messages in which they expressed

their love to each other and messages in which Healey was trying to get Cook to

go to her house for sex. Since the entire FaceBook messages are contained in D

Ex. 2, they are not repeated. (See also Doc. 336 at 49-52).

      McMillen testified that he reviewed the stated messages before preparing his

Affidavit but that he did not believe that omitting the stated portions of the

FaceBook messages added any context to his Affidavit since he construed those

messages as an attempt by Cook to get Healey to recant her assault charge

pending against him.

      Further, McMillen stated that he received numerous transcripts of phone

conversations between Cook and Healey when Cook was in Lackawanna County

Prison however, he did not get those records until after his Affidavit was drafted.

                                        41
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 42 of 46




      Following the conclusion of McMillen’s testimony, Cook did not call any other

witness and the government did not call any witness or submit any evidence.

      After the hearing both of defendant’s Exhibits, 1 & 2, were admitted. (Doc.

366 at 54).

      As mentioned, this court’s review of the magistrate judge’s probable cause

determination regarding the search of defendant’s residence is confined “to the

facts that were before the magistrate judge, i.e., the affidavit, and [the court does]

not consider information from other portions of the record.” Jones, 994 F.2d at

1055. Further, the Third Circuit has extended the right to a Franks hearing “to

permit challenges based on factual omissions from the warrant affidavit.” U.S. v.

Heilman, 377 Fed.Appx. 157, 177 (3d Cir. 2010) (citation omitted). “[O]missions

are made with reckless disregard for the truth ‘if an officer withholds a fact in his

ken that any reasonable person would have known that this was the kind of thing

the judge would wish to know.’” U.S. v. Romeu, 433 F.Supp.3d 631, 644-54 (M.D.

Pa. 2020) (citation omitted). Further, there are two ways to determine whether

conduct was reckless, “either the affiant actually entertained serious doubts; or

obvious reasons existed for him to do so, such that the finder of fact can infer a

subjectively reckless state of mind.” United States v. Brown, 631 F.3d 638, 645 (3d

Cir. 2011).




                                         42
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 43 of 46




      Thus, pursuant to Franks, 438 U.S. at 155-56, “when a warrant is obtained

based upon a false statement made in a supporting affidavit, the fruits of the search

warrant must be excluded if the remaining material, following the excision of the

falsity, is independently insufficient to support a finding of probable cause.” U.S. v.

Wade, 956 F.Supp. 2d 638, 649 (W.D. Pa. 2013).

      The court has considered the above stated four points of contention with

Agent McMillen’s averments in his Affidavit that Cook raised in his Franks hearing

motion. The court finds that Cook has failed to prove by a preponderance that

McMillen “knowingly and deliberately, or with reckless disregard for the truth, made

false statements or omissions that create a falsehood in applying for a warrant,”

and, “that the false statement or omission was material to a finding of necessity.”

Romeu, 433 F.Supp.3d at 645 (citation omitted). The minor inconsistencies Cook’s

counsel addressed during the hearing, (see Doc. 366 at 54-56), clearly did not

contradict the Affidavit and did not show that false statements were made in the

Affidavit. Cook also failed to meet his burden to show that the allegedly false

statements, such as what drugs were provided to which prostitute, were necessary

to the finding of probable cause since the gist of the averments were that Cook

paid the prostitutes with drugs at times and that he used drugs to control the girls,

but if the preferred addicted drugs were hindering the girl’s work, he would give

them other types. See Heilman, 377 Fed.Appx. at 180 (“a substantial showing” for

                                          43
      Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 44 of 46




a Franks hearing requires that defendant show that a false statement was made,

that the statement was made knowingly, intentionally, or with reckless disregard

for the truth, and is “necessary to the [probable cause] finding) (citation omitted);

U.S. v. Aachen, 658 F.Supp.2d 654, 659-60 (W.D. Pa. 2009) (the defendant is

required to establish that “the challenged affidavit contained a statement that was

deliberately false or showed a reckless disregard for the truth, and that such

statement was material to a finding of probable cause.”) (citation omitted).

      The additional portions of the FaceBook messages between Healey and

Cook defense counsel argued should have been included in the Affidavit to put

their conversations in proper context do not alter the fact that Cook was seeking

Healey to recant her statement to police about the assault incident. The fact that

they messaged each other and expressed their love for one another does not add

any meaningful context to McMillen’s Affidavit. Also, even if the additional

messages were included, they would not alter the overwhelming probable cause

that was detailed in the Affidavit. In short, Cook had failed to prove that McMillen

knowingly or recklessly included any false statement or omission that was

necessary to the finding of probable cause.

      In   this   case,   Cook   has   not    demonstrated   that   “the   purported

[misrepresentations by McMillen] are necessary to a finding of probable cause in

light of the plethora of available corroborating evidence.” Aachen, 658 F.Supp.2d

                                         44
        Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 45 of 46




at 660. Also, similar to Aachen, Cook merely “highlights minor and/or

inconsequential discrepancies that are insufficient to overcome the presumption of

validity with respect to the Affidavit[ ]in support of the Warrant[].” Id.

        The court also finds that assuming arguendo that Cook has satisfied his

burden, and he clearly did not, and the court excises the alleged false statements

and omissions from the 47-page Affidavit, D Ex. 1, the corrected Affidavit would

have an abundance of remaining evidence to establish probable cause for the

search warrant issued for Cook’s house.

        Based on the evidence and testimony presented at the Franks hearing, the

court finds that McMillen did not knowingly or in reckless disregard for the truth

make any false statements or make any omissions in his Affidavit used to obtain a

search warrant of Cook’s residence.



   V.     CONCLUSION

        For the aforementioned reasons, and after conducting an evidentiary

hearing, Defendant Cook’s suppression motions, (Doc. 120, 127, 167), will be

DENIED. Additionally, Defendant Cook’s motion to suppress evidence obtained

from his house based on an Affidavit of Probable Cause in which he alleges that

the agent knowingly or intentionally or with reckless disregard for the truth asserted




                                           45
        Case 3:16-cr-00312-MEM Document 339 Filed 04/19/21 Page 46 of 46




and omitted facts, following a Franks hearing, (Doc. 119), will be DENIED. An

appropriate Order follows.



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Court

Dated: April 19, 2021
16-312-02




                                         46
